Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 2 indicates item 220A twice, once as a control valve inline with the cabin duct and another as a floating number in the upper left hand corner of the Figure. According to the specification, it is understood that the 220A on the figure pointing to the control valve (shutoff valve) is what Applicant intends and not the floating 220A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(byou ag)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space (US Publication No. 20080283663) in view of Franco (US Publication No. 20180065752).
Regarding claim 1, Space teaches a system for maintaining airflow into … an aircraft (abstract), the system comprising: a plurality of air sources (paragraph 0037: In the illustrated embodiment, the supply devices 220 include a first external air supply device 220a and a second external air supply device 220b), wherein each air source is configured to direct airflow towards occupancy areas of the aircraft (paragraph 0038 and 0039); …, and a computing system configured (210, paragraph 0012) to: detect a decrease in a level of airflow entering … such that the level of airflow is below a threshold level (paragraph 0002: acceptable level of volumetric airflow; paragraph 0014); and based on detecting the decrease in the level of airflow entering …, adjust the control valve (175) to cause an increase in the level of airflow entering … (paragraphs 0014, 0028, 0033, and 0034).
[AltContent: textbox (Space: Figure 2)]
    PNG
    media_image1.png
    407
    568
    media_image1.png
    Greyscale

However, Space does not expressly teach a system for maintaining airflow into a flight deck of an aircraft; a control valve configured to enable and disable airflow from entering into the flight deck as in the manner recited in claim 1 (into the flight deck; into the flight deck; into the flight deck).
Franco teaches a system for maintaining airflow into a flight deck of an aircraft (paragraphs 0029 and 0033); a control valve (114) configured to enable and disable airflow from entering into the 
[AltContent: textbox (Franco: Figure 1)]
    PNG
    media_image2.png
    487
    462
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the system of Space to include a system for maintaining airflow into a flight deck of an aircraft; a control valve configured to enable and disable airflow from entering into the flight deck in view of the teachings of Franco to regulate the air mass flow and temperature inside of the flight deck.
For clarity, Space most all of the claimed limitations but does not expressly teach that airflow is directed towards the flight deck. Franco teaches a similar aircraft ventilation system that has a portion directed towards the flight deck. Therefore, it would be obvious to modify the teachings of Space to include a flight deck portion to yield the predictable result of regulating the air mass flow and temperature inside of the flight deck, therefore enabling optimal environmental conditions that would be comfortable for the flight deck crew.
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the computing system (Space: 210) is further configured to: detect, using a sensor (Space: 150), noxious gas in a cabin of the aircraft (Space: paragraphs 0033 - the controller can adjust the supply flow rate, the recirculation flow rate, and/or outflow valve(s) 175 in response to the detection of a biological or chemical element (e.g., a gaseous or particulate contaminant) if sensor(s) 150 sense or detect that at least a selected amount of a biological or chemical element is present. For example, in selected embodiments upon the detection of a selected concentration of a hazardous contaminant the controller can increase the supply flow rate, decrease (or cease) the recirculation flow rate, and increase the release of exhaust air A.sub.o from the outflow valve. In certain instances, this can reduce the effect of the contaminant on vehicle occupants. In other embodiments, the controller can increase both the supply flow rate and the recirculation flow rate in response to certain types of contaminants such as microbials (e.g., increasing air movement in the interior, air movement through the interior, and/or airflow through any associated filtration device(s)). Additionally, in certain embodiments the controller can send signal(s) to an alerting device 148 (e.g., a cockpit annunciation system and/or display) regarding one or more characteristics associated with the contaminant. For example, in selected embodiments the alerting device 148 can include a cockpit annunciation system and can alert one or more vehicle occupants that the contaminant has been detected, the type of contaminant, and/or the concentration of the contaminant; and paragraphs 0034 and 0035); and based on detecting the noxious gas in the cabin, adjust a particular control valve (Space: 175) to prevent airflow from entering into the flight deck from the cabin (Space: paragraph 0033 to 0035, see above).
For clarity, as noted in Claim 1, Space teaches most all of the claimed limitations and Franco teaches that it would be obvious to modify the teachings of Space with a flight deck portion to yield the predictable result of regulating the air mass flow and temperature inside of the flight deck. Furthermore, Space teaches that recirculation of air may cease by use of the control valve, thereby preventing noxious gases from entering the flight deck. 
Regarding claim 4, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the computing system (Space: 210) is further configured to: detect the decrease in the level of airflow entering into the flight deck (Space: paragraph 0002 and 0014 - the controller can provide signals to the external air supply device 120 and the recirculation device 130 to provide selected supply flow rate(s) and selected recirculation flow rate(s) to meet various airflow requirements at various location(s) 104 inside the aerospace vehicle 105); and based on detecting the decrease in the level of airflow entering into the flight deck, adjust a particular control valve to enable an increase of airflow directed towards the flight deck from at least one air source of the plurality of air sources (Space: 175, paragraph 0028, 0033, 0034, and 0039).
For clarity, Space further teaches most of the claimed invention and controlling cabin pressure/airflow but does not expressly teach controlling flight deck pressure/airflow. As in claim 1, Franco is again used to indicate how it is known in the art to account for the airflow to the flight deck, thereby teaching that it would have been obvious to a person having ordinary skill in the art to recognize modifying the system of Space to include a flight deck portion to yield the predictable result of regulating the air mass flow and temperature inside of the flight deck.
Regarding claim 5, as applied to claim 4, the combined teachings teach the invention as described above and further teach wherein the at least one air source is an air-conditioning pack (Space: 120, paragraph 0015), wherein the air-conditioning pack is configured to receive air from outside the aircraft and supply the air in a conditioned state as airflow towards occupancy areas of the aircraft (Space: paragraph 0015 - The external air supply device 120 then provides at least a portion of the external air A.sub.e to the interior 106 of the vehicle 105 as supply air A.sub.s. In selected embodiments, the external air supply device 120 can include an air-conditioning pack with a pressurizing apparatus that compresses external air A.sub.e and provides at least a portion of the compressed external air to the interior 106 of the vehicle 105 as supply air A.sub.s).
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space (US Publication No. 20080283663) in view of Franco (US Publication No. 20180065752) as applied to claim 1 in further view of Corman (US Patent No. 5253484).
Regarding claim 6, the combined teachings teach the invention as described above and further teach wherein the plurality of air sources comprises: an air-conditioning pack (Space: 120) configured to receive air from outside the aircraft and supply the air in a conditioned state as airflow towards occupancy areas of the aircraft (Space: paragraph 0015) and wherein the computing system is further configured to (Space: 210, paragraph 0012).
However, the combined teachings do not expressly teach cause a boost fan to propel airflow supplied by the air-conditioning pack away from entering into a cabin and towards the flight deck.
Corman teaches a boost fan (60) to propel airflow supplied by the air-conditioning pack (58, Flight deck system) away from entering into a cabin and towards the flight deck (column 3 lines 29 to 37: the forward system 58 may draw air from either a recirculation duct 64 or from ambient air 66, understood that recirculated air goes to the other occupied areas of the aircraft) to provide low-weight, high-reliability cooling to two sets of critical avionics, while maintaining cooling system isolation required for smoke control (column 5 lines 11 to 20).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include a boost fan to propel airflow supplied by the air-conditioning pack away from entering into a cabin and towards the flight deck in view of the further teachings of Corman to provide low-weight, high-reliability cooling to two sets of critical avionics, while maintaining cooling system isolation required for smoke control.
Regarding claim 7, as applied to claim 6, the combined teaching teach the invention as described above but do not expressly teach wherein the plurality of air sources (Space: 120) further comprises: a fan configured to recirculate airflow from the cabin back into the cabin (Space: paragraph 0002 - In order to maintain cabin pressurization and temperature, outside air is supplied to the cabin via air conditioning packs and a portion of the air in the cabin is recirculated by recirculation fans to provide an acceptable level of volumetric airflow to the aircraft passengers. In many cases, recirculation fans run at a constant speed and the total volumetric airflow to the cabin is maintained constant by modulating the flow provided by the air conditioning packs; paragraphs 0003 to 0004).
However, the combined teachings do not expressly teach and wherein the computing system is further configured to disable the fan to prevent recirculated cabin airflow from entering into the flight deck.
Corman further teaches and wherein the computing system is further configured to disable the fan (column 2 lines 64 to 68, understood disabled fan means fan is off or not working) to prevent recirculated cabin airflow from entering into the flight deck (column 3 lines 33 to 37: As previously described, the check valve 62 associated with each fan 60 will prevent back-flow of air through either fan 60 which is not in operation. The forward system 58 may draw air from either a recirculation duct 64 or from ambient air 66) to prevent back-flow of air while either of the fans 24 is inoperable (column 2 lines 64 to 68) and in order to prevent smoke or fumes from entering the fight deck in the event that there is an inflight fire in the cargo compartment (column 1 lines 23 to 27).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and wherein the computing system is further configured to disable the fan to prevent recirculated cabin airflow from entering into the flight deck in view of the further teachings of Corman to prevent back-flow of air while either of the fans 24 is inoperable and in order to prevent smoke or fumes from entering the fight deck in the event that there is an inflight fire in the cargo compartment.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space (US Publication No. 20080283663) in view of Franco (US Publication No. 20180065752) as applied to claim 1 in further view of Brady (US Publication No. 20030189132).
Regarding claim 8, the combined teachings teach the invention as described above and further teach wherein the computing system is further configured (Space: 120, paragraph 0012) to: responsive to detecting the decrease in the level of airflow entering into the flight deck (Space: paragraph 0033: the sensors 150 include a first sensor 150a proximate to the cockpit location 104a; understood sensors can sense pressure) …; and adjust one or more control valves proximate the source of the decrease to cause the increase in the level of airflow entering into the flight deck (Space: 175, paragraph 0027 to 0039; paragraph 0028: The controller 110 can be configured to control the supply flow rate (e.g., the external air A.sub.e entering the interior 106 of the vehicle 105) and outflow valve(s) 175 to provide a selected pressure in the interior 106 and/or a selected pressure differential between the interior 106 and the exterior 102 of the vehicle 105).
Although the combined teachings teach sensing airflows (Space: claims 3 and 4), they do not expressly teach determine a source of the decrease.
Brady teaches a technique of using pressure sensors to show failure of a control valve (140, paragraph 0008 - The pressure sensor provides information to the environmental control system regarding the amount of air flowing through the main supply line. If air pressure decreases because of ice build-up, a failed supply valve, a ruptured supply duct, or any other reason, it will be detected by the pressure sensor. In the event the pressure drops below a desired level, the environmental control system opens a valve on a secondary air supply line; paragraphs 0010, and 0024) to provide additional redundancy against possible supply problems (paragraph 0023).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include the technique of using pressure sensors to show failure of a control valve in view of the teachings of Brady to provide additional redundancy against possible supply problems; thereby teaching determine a source of the decrease.
Additionally, as in claim 1, Franco has already taught how it is known in the art to account for airflow to the flight deck, thereby teaching that it would have been obvious to a person having ordinary skill in the art to recognize modifying the system of Space to include a flight deck portion would yield the predictable result of regulating the air mass flow and temperature inside of the flight deck. 
Regarding claim 9, as applied to claim 8, the combined teachings teach the invention as described above but do not expressly teach wherein the computing system is further configured to: determine that the source of the decrease corresponds to a first air source; and responsively adjust at least one control valve proximate a second air source to increase the level of airflow entering into the flight deck.
Brady further teaches wherein the computing system (152) is further configured to: determine that the source of the decrease corresponds to a first air source (102, left pack); and responsively adjust at least one control valve (131) proximate a second air source (102, right pack) to increase the level of airflow entering into the flight deck (paragraphs 0023 to 0025) to provide additional redundancy against possible supply problems (paragraph 0023).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the computing system is further configured to: determine that the source of the decrease corresponds to a first air source; and responsively adjust at least one control valve proximate a second air source to increase the level of airflow entering into the flight deck in view of the further teachings of Brady to provide additional redundancy against possible supply problems.
Additionally, as in claim 1, Franco has already taught how it is known in the art to account for airflow to the flight deck, thereby teaching that it would have been obvious to a person having ordinary skill in the art to recognize modifying the system of Space to include a flight deck portion would yield the predictable result of regulating the air mass flow and temperature inside of the flight deck. 
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space (US Publication No. 20080283663) in view of Franco (US Publication No. 20180065752) as applied to claim 1 in further view of Shea (US Publication No. 20180111693).
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach further comprising: a flow sensor configured to measure the level of airflow entering into the flight deck; and wherein the computing system is further configured to: detect the decrease in the level of airflow entering into the flight deck using the flow sensor.
Shea teaches further comprising: a flow sensor (70) configured to measure the level of airflow entering into the flight deck (paragraph 0017); and wherein the computing system is further configured to: detect the decrease in the level of airflow entering into the flight deck using the flow sensor (70, paragraph 0017 and 0018) to control the amount of ambient air and the amount of bleed air that is received by the environmental control system through the aircraft air scoop and the first turbine (paragraph 0018).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising: a flow sensor configured to measure the level of airflow entering into the flight deck; and wherein the computing system is further configured to: detect the decrease in the level of airflow entering into the flight deck using the flow sensor in view of the teachings of Shea to control the amount of ambient air and the amount of bleed air that is received by the environmental control system through the aircraft air scoop and the first turbine.
[AltContent: textbox (Shea: Figure 1)]
    PNG
    media_image3.png
    514
    786
    media_image3.png
    Greyscale

For clarity, Space does teach a system that controls pressure using air valves and a controller, and sensors that may determine flow rates but does not expressly teach the sensors are flow sensors. As in claim 1, Franco teaches the application of the aviation air system to have a flight deck portion. Shea more expressly teaches that it is known in the art of aviation environmental control to use flow sensors. Therefore it would have been obvious to a person having ordinary skill in the art to try to use a flow sensor in the combined teachings in view of Shea to yield the predictable result of measuring airflow. 
Claims 10 to 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space (US Publication No. 20080283663) in view of Franco (US Publication No. 20180065752).
Regarding claim 10, Space teaches a method for maintaining airflow into … an aircraft (abstract), detecting, at a computing system, (210, paragraph 0012) a decrease in a level of airflow entering … such that the level of airflow is below a threshold level (paragraph 0002 and 0014), wherein the aircraft includes a plurality of air sources with each air source configured to direct airflow towards occupancy areas of the aircraft (paragraph 0037: In the illustrated embodiment, the supply devices 220 include a first external air supply device 220a and a second external air supply device 220b; paragraph 0038); and based on detecting the decrease in the level of airflow entering …, adjusting a control valve to cause an increase in the level of airflow … (175, paragraphs 0014, 0028, 0033, and 0034), wherein the control valve is configured to enable and disable airflow from entering … (paragraphs 0030, 0034 and 0035: 175, understood controller can decrease, increase, or cease airflow through valves).
However, Space does not expressly teach a method for maintaining airflow into a flight deck of an aircraft in the manner recited in claim 10 (a flight deck of; into the flight deck; into the flight deck; into the flight deck; into the flight deck).
Franco teaches a method for maintaining airflow into a flight deck of an aircraft in the manner recited in claim 10 (paragraphs 0029 and 0033) to regulate the air mass flow and temperature inside of the flight deck (paragraph 0034);
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the system of Space to include a method for maintaining airflow into a flight deck of an aircraft in a manner recited in claim 10 in view of the teachings of Franco to regulate the air mass flow and temperature inside of the flight deck.
For clarity, Space teaches most of the claimed invention but the method relates more specifically to the cabin of an aircraft. Franco teaches a similar system that extends to include the flight deck of the aircraft. Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to recognize that an aircraft environmental control system could be extended to the flight deck to yield the predictable result of regulating the air mass flow and temperature inside of the flight deck.
Regarding claim 11, as applied to claim 10, the combined teachings teach the invention as described above and further teach wherein detecting the decrease in the level of airflow entering into the flight deck comprises: detecting the decrease based on measurements from a plurality of sensors (Space: 150, paragraphs 0028, 0033, 0034, and 0039, prior art claims 3 and 4).
Additionally, as noted in Claim 10, Space teaches most all of the claimed limitations and Franco teaches that it would be obvious to modify the teachings of Space with a flight deck portion to yield the predictable result of regulating the air mass flow and temperature inside of the flight deck. 
Regarding claim 12, as applied to claim 10, the combined teachings teach the invention as described above and further teach wherein detecting the decrease in the level of airflow entering into the flight deck comprises: detecting the decrease using a flow sensor, wherein the flow sensor (Space: 150, paragraph 0033 For example, the sensors can be configured to sense air pressure, airflow rates (e.g., volumetric flow rates and/or mass flow rates), is configured to measure the level of airflow entering into the flight deck (Space: paragraphs 0028, 0033, 0034, and 0039).
Additionally, as noted in Claim 10, Space teaches most all of the claimed limitations and Franco teaches that it would be obvious to modify the teachings of Space with a flight deck portion to yield the predictable result of regulating the air mass flow and temperature inside of the flight deck. 
Regarding claim 13, as applied to claim 10, the combined teachings teach the invention as described above and further teach further comprising: detecting, using a sensor (Space: 150), noxious gas in a cabin of the aircraft (Space: paragraphs 0033 - the controller can adjust the supply flow rate, the recirculation flow rate, and/or outflow valve(s) 175 in response to the detection of a biological or chemical element (e.g., a gaseous or particulate contaminant) if sensor(s) 150 sense or detect that at least a selected amount of a biological or chemical element is present. For example, in selected embodiments upon the detection of a selected concentration of a hazardous contaminant the controller can increase the supply flow rate, decrease (or cease) the recirculation flow rate, and increase the release of exhaust air A.sub.o from the outflow valve. In certain instances, this can reduce the effect of the contaminant on vehicle occupants. In other embodiments, the controller can increase both the supply flow rate and the recirculation flow rate in response to certain types of contaminants such as microbials (e.g., increasing air movement in the interior, air movement through the interior, and/or airflow through any associated filtration device(s)). Additionally, in certain embodiments the controller can send signal(s) to an alerting device 148 (e.g., a cockpit annunciation system and/or display) regarding one or more characteristics associated with the contaminant. For example, in selected embodiments the alerting device 148 can include a cockpit annunciation system and can alert one or more vehicle occupants that the contaminant has been detected, the type of contaminant, and/or the concentration of the contaminant; and paragraphs 0034 and 0035); and based on detecting the noxious gas in the cabin, adjusting a first control valve (Space: 175) to prevent airflow from entering into the flight deck from the cabin (Space: paragraph 0033 to 0035, see above).
Additionally, as noted in Claim 10, Space teaches most all of the claimed limitations and Franco teaches that it would be obvious to modify the teachings of Space with a flight deck portion to yield the predictable result of regulating the air mass flow and temperature inside of the flight deck. 
Regarding claim 14, as applied to claim 13, the combined teachings teach the invention as described above and further teach further comprising: responsive to adjusting the first control valve (Space: 175), detecting the decrease in the level of airflow entering into the flight deck (Space: paragraphs 0033 and 0034; supply and recirculated air may be controlled by air pressure sensor); and based on detecting the decrease in the level of airflow entering into the flight deck, adjusting a second control valve (Space: 175) to enable an increase of airflow directed towards the flight deck from an air-conditioning pack (Space: paragraph 0015, and 0033 to 0039; understood air-conditioning packs supply external air and each of the external air supply devices are controlled by the controller), wherein the air-conditioning pack (Space: 120) is configured to receive air from outside the aircraft and supply the air in a conditioned state as airflow towards the flight deck and cabin (Space: paragraph 0015).
Additionally, as noted in Claim 10, Space teaches most all of the claimed limitations and Franco teaches that it would be obvious to modify the teachings of Space with a flight deck portion to yield the predictable result of regulating the air mass flow and temperature inside of the flight deck. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space (US Publication No. 20080283663) in view of Franco (US Publication No. 20180065752) as applied to claim 10 in further view of Corman (US Patent No. 5253484).
Regarding claim 15, the combined teachings teach the invention as described above but do not expressly teach further comprising: based on detecting the decrease in the level of airflow entering into the flight deck (Space: paragraphs 0034 and 0035).
However, the combined teachings do not expressly teach causing a boost fan to propel airflow supplied by an air-conditioning pack away from entering into a cabin and towards the flight deck.
Corman teaches a boost fan (60) to propel airflow supplied by the air-conditioning pack (58, Flight deck system) away from entering into a cabin and towards the flight deck (column 3 lines 29 to 37: the forward system 58 may draw air from either a recirculation duct 64 or from ambient air 66, understood that recirculated air goes to the other occupied areas of the aircraft) to provide low-weight, high-reliability cooling to two sets of critical avionics, while maintaining cooling system isolation required for smoke control (column 5 lines 11 to 20).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include a boost fan to propel airflow supplied by the air-conditioning pack away from entering into a cabin and towards the flight deck in view of the teachings of Corman to provide low-weight, high-reliability cooling to two sets of critical avionics, while maintaining cooling system isolation required for smoke control; thereby teaching causing a boost fan to propel airflow supplied by the air-conditioning pack away from entering into a cabin and towards the flight deck.
For clarity, the combined teachings teach that the computer controller may control the inflow and outflow of air into a fuselage via the use of parameters detected by various sensors. Corman teaches a boost fan that pulls air from a recirculation duct. Because the recirculation duct provides air to the cabin, it would have been obvious to a person having ordinary skill in the art to recognize that the computer of the combined teaching could be modified causing a boost fan to propel airflow supplied by the air-conditioning pack away from entering into a cabin and towards the flight deck to yield the predictable result of providing low-weight, high-reliability cooling to two sets of critical avionics, while maintaining cooling system isolation required for smoke control.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space (US Publication No. 20080283663) in view of Franco (US Publication No. 20180065752) as applied to claim 10 in further view of Brady (US Publication No. 20030189132).
Regarding claim 16, the combined teachings teach the invention as described above and further teach further comprising: responsive to detecting the decrease in the level of airflow entering into the flight deck (Space: paragraph 0033: the sensors 150 include a first sensor 150a proximate to the cockpit location 104a; understood sensors can sense pressure) …; and adjusting one or more control valves (Space: 175) positioned proximate the source of the decrease to cause the increase in the level of airflow entering into the flight deck (Space: paragraph 0027 to 0039).
Although the combined teachings teach sensing airflows (Space: claims 3 and 4), they do not expressly teach determining a source of the decrease.
Brady teaches a technique of using pressure sensors (140) to show failure of a control valve (paragraphs 0008, 0010, and 0024, understood pressure drop to be caused by faulty air pack or control valve 130) to provide additional redundancy against possible supply problems (paragraph 0023).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include the technique of using pressure sensors to show failure of a control valve in view of the teachings of Brady to provide additional redundancy against possible supply problems; thereby teaching determining a source of the decrease.
Additionally, as in claim 1, Franco has already taught how it is known in the art to account for airflow to the flight deck, thereby teaching that it would have been obvious to a person having ordinary skill in the art to recognize modifying the system of Space to include a flight deck portion would yield the predictable result of regulating the air mass flow and temperature inside of the flight deck. 
Regarding claim 17, as applied to claim 16, the combined teachings teach the invention as described above but do not expressly teach wherein determining the source of the decrease comprises: determining that the source of the decrease corresponds to a first air source; and wherein adjusting one or more control valves positioned proximate the source of the decrease to cause the increase in the level of airflow entering into the flight deck comprises: responsively adjusting a particular control valve proximate a second air source to increase the level of airflow entering into the flight deck.
Brady further teaches wherein determining the source of the decrease comprises: determining that the source of the decrease corresponds to a first air source (102); and wherein adjusting one or more control valves (130 or 131) positioned proximate the source of the decrease to cause the increase in the level of airflow entering into the flight deck comprises: responsively adjusting a particular control valve (130 or 131) proximate a second air source (102) to increase the level of airflow entering into the flight deck (paragraphs 0023 to 0025) to provide additional redundancy against possible supply problems (paragraph 0023).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein determining the source of the decrease comprises: determining that the source of the decrease corresponds to a first air source; and wherein adjusting one or more control valves positioned proximate the source of the decrease to cause the increase in the level of airflow entering into the flight deck comprises: responsively adjusting a particular control valve proximate a second air source to increase the level of airflow entering into the flight deck in view of the further teachings of Brady to provide additional redundancy against possible supply problems.
For clarity, as noted in claim 10, Space has taught much of the claimed limitations and Franco has already taught how it is known in the art to account for airflow to the flight deck, thereby teaching that it would have been obvious to a person having ordinary skill in the art to recognize modifying the system of Space to include a flight deck portion would yield the predictable result of regulating the air mass flow and temperature inside of the flight deck. Space has already taught using sensors to monitor pressure and adjust control valves accordingly, but does not expressly teach the sequence as claimed. Brady makes up for the deficiency by teaching a sequence of operation to maintain supply airflows using redundancy.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space (US Publication No. 20080283663) in view of Franco (US Publication No. 20180065752).
Regarding claim 18, Space teaches a non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause a computing system to perform functions (paragraph 0008 and 0012, controller 110 or 210) comprising: detecting a decrease in a level of airflow entering into a flight deck of an aircraft such that the level of airflow is below a threshold level (paragraph 0027: In selected embodiments, the controller can be programmed with instructions for determining required supply flow rate(s) and/or recirculation flow rate(s) based on operational conditions/considerations, paragraph 0002: In order to maintain cabin pressurization and temperature, outside air is supplied to the cabin via air conditioning packs and a portion of the air in the cabin is recirculated by recirculation fans to provide an acceptable level of volumetric airflow to the aircraft passengers; paragraphs 0027 to 0035), wherein the aircraft includes a plurality of air sources (120) with each air source configured to direct airflow towards occupancy areas of the aircraft (paragraph 0015); and based on detecting the decrease in level of airflow entering into the flight deck (paragraph 0030, 0034, and 0035), adjusting a control valve (175, paragraph 0028, 0033, and 0034) to cause an increase in the level of airflow entering … (paragraph 0030, 0034, and 0035), wherein the control valve is configured to enable and disable airflow from entering … (175, paragraph 0028, 0033, and 0034).
However, Space does not expressly teach into the flight deck in the manner as cited in claim 18 (into the flight deck).
Franco teaches into the flight deck in the manner as cited in claim 18 (paragraphs 0029 and 0033) to regulate the air mass flow and temperature inside of the flight deck (paragraph 0034).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the system of Space to include into a flight deck in the manner as cited in claim 18 in view of the teachings of Franco to regulate the air mass flow and temperature inside of the flight deck.
For clarity, Space teaches most of the claimed invention but the instructions relate more specifically to the cabin of an aircraft. Franco teaches a similar system that extends to include the flight deck of the airplane more explicitly. Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to recognize that an aircraft environmental control system could be extended to the flight deck to yield the predictable result of regulating the air mass flow and temperature inside of the flight deck.
Regarding claim 19, as applied to claim 18, the combined teachings teach the invention as described above and further teach further comprising: detecting, using a sensor (Space: 150), noxious gas in a cabin of the aircraft (Space: paragraph 0033 –the controller can adjust the supply flow rate, the recirculation flow rate, and/or outflow valve(s) 175 in response to the detection of a biological or chemical element (e.g., a gaseous or particulate contaminant) if sensor(s) 150 sense or detect that at least a selected amount of a biological or chemical element is present. For example, in selected embodiments upon the detection of a selected concentration of a hazardous contaminant the controller can increase the supply flow rate, decrease (or cease) the recirculation flow rate, and increase the release of exhaust air A.sub.o from the outflow valve. In certain instances, this can reduce the effect of the contaminant on vehicle occupants. In other embodiments, the controller can increase both the supply flow rate and the recirculation flow rate in response to certain types of contaminants such as microbials (e.g., increasing air movement in the interior, air movement through the interior, and/or airflow through any associated filtration device(s)). Additionally, in certain embodiments the controller can send signal(s) to an alerting device 148 (e.g., a cockpit annunciation system and/or display) regarding one or more characteristics associated with the contaminant. For example, in selected embodiments the alerting device 148 can include a cockpit annunciation system and can alert one or more vehicle occupants that the contaminant has been detected, the type of contaminant, and/or the concentration of the contaminant; and paragraphs 0034 and 0035); and based on detecting the noxious gas in the cabin, adjusting a first control valve (Space: 175) to prevent airflow from entering into the flight deck from the cabin (Space: paragraph 0033 to 0035, see above).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Space (US Publication No. 20080283663) in view of Franco (US Publication No. 20180065752) as applied to claim 18 in further view of Brady (US Publication No. 20030189132).
Regarding claim 20, as applied to claim 18, the combined teachings teach the invention as described above but do not expressly teach further comprising: detecting a failure at a first air-conditioning pack of a set of air-conditioning packs, wherein each air-conditioning pack is configured to receive air from outside the aircraft and supply the air in a conditioned state as airflow towards occupancy areas of the aircraft; and responsive to detecting the failure at the first air-conditioning pack, adjusting a first control valve to prevent airflow from a mix manifold from entering into the flight deck and adjusting a second control valve to enable airflow from a second air-conditioning pack of the set of air-conditioning packs to enter into the flight deck.
	Brady teaches further comprising: detecting a failure at a first air-conditioning pack of a set of air-conditioning packs (102, paragraph 0008: if air pressure decreases because of ice build-up, a failed supply valve, a ruptured supply duct, or any other reason, it will be detected by the pressure sensor. In the event the pressure drops below a desired level, the environmental control system opens a valve on a secondary air supply line; paragraph 0023: The secondary supply duct 126 can draw air from any source, including for example either of the air packs 102. In some embodiments, it may be desirable to draw the air in the secondary supply duct from a source other than that being used for the main duct 105 to provide additional redundancy against possible supply problems), wherein each air-conditioning pack is configured to receive air from outside the aircraft and supply the air in a conditioned state as airflow towards occupancy areas of the aircraft (paragraph 0018: Air from outside the aircraft is drawn into the aircraft by an air pack 102, which serves as a source of air. The pack 102 performs a variety of functions, such as compressing the relatively thin air drawn from outside the aircraft, heating or cooling the air, and pumping it through the ductwork; and paragraph 0019: The air distribution system also includes a mix manifold 103 to mix fresh air with air recirculated from the cabin. Air ultimately delivered to the attendant or crew rests can comprise either fresh air or air mixed with recirculated air. In a preferred embodiment, the crew or attendant rests are fed only fresh air delivered from only one of the two air packs 102. As an alternative, the rest areas are fed air that blends recirculated air with outside air); and responsive to detecting the failure at the first air-conditioning pack (paragraphs 0023 and 0024: a pressure sensor 140 is provided in the main duct 105. The pressure sensor detects the pressure of air traveling through the main duct, and provides an electrical signal indicative of the air pressure to the ELMS 118. The sensor is also in signal communication with a cabin systems monitor 152, which monitors various sensors and is in communication with ELMS 118. In the event the pressure detected by the sensor 140 drops below a desired level which can be preset or adjusted, the ELMS in coordination with cabin systems monitor 152 causes the secondary supply valve 131 to open. The secondary supply valve will be opened by ELMS a sufficient amount necessary to increase the overall air pressure to the desired level), adjusting a first control valve (131) to prevent airflow from a mix manifold (103) from entering into the flight deck and adjusting a second control valve (130) to enable airflow from a second air-conditioning pack of the set of air-conditioning packs (102) to enter into the flight deck (paragraphs 0019 and 0023) to provide additional redundancy against possible supply problems (paragraph 0023). 
	Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising: detecting a failure at a first air-conditioning pack of a set of air-conditioning packs, wherein each air-conditioning pack is configured to receive air from outside the aircraft and supply the air in a conditioned state as airflow towards occupancy areas of the aircraft; and responsive to detecting the failure at the first air-conditioning pack, adjusting a first control valve to prevent airflow from a mix manifold from entering into the flight deck and adjusting a second control valve to enable airflow from a second air-conditioning pack of the set of air-conditioning packs to enter into the flight deck in view of the teachings of Brady to provide additional redundancy against possible supply problems. 
[AltContent: textbox (Brady: Figure 3)]
    PNG
    media_image4.png
    512
    679
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zywiak (US Publication No. 20060059927) teaches an electric motor driven supercharger with air cycle air conditioning system.
Drew (US Patent No. 5511385) teaches an independent compartment temperature control for single-pack operation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762